COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In re The Dallas Group of America, Inc. and Action Personnel, Inc.

Appellate case number:    01-14-00230-CV

Trial court case number: PR0073327-A

Trial court:              Probate Court of Galveston County

         On March 18, 2014, relators, The Dallas Group of America, Inc. and Action Personnel,
Inc., filed a petition for writ of mandamus and a related emergency motion requesting that we
stay proceedings in the above-referenced trial court case pending our determination of their
petition. On March 19, 2014, we issued an order staying all proceedings in the above-referenced
underlying case until the petition for writ of mandamus is finally decided or the Court otherwise
orders the stay lifted.

       On March 20, 2014, real parties in interest Fredreka Denise Hayes, as Next Friend of
K.D.S., a minor; Brittney Harmanson, as Next Friend of A.S., a minor; the Estate of Virgel
James Stoker; Virgel Smith; and Janice Stoker filed a Motion to Reconsider Order Staying All
Proceedings in the Underlying Case.          That motion is DENIED, pending accelerated
consideration of the proceeding and oral argument scheduled for April 15.

       It is so ORDERED.

Judge’s signature: /s/ Justice Jane Bland
                    Acting individually        Acting for the Court

Panel consists of Justices Jennings, Sharp, and Brown


Date: March 27, 2014